Title: To Thomas Jefferson from Caesar Augustus Rodney, 1 October 1807
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Honored & Dear Sir,
                            Wilmington October 1 1807.
                        
                        I enclosed you by the mail of yester day a formal opinion, on the questions contained in your favor of the 26.
                            of Aug: agreeably to your desire. They were so important as to demand a laborious research into cases, & mature
                            consideration, or I should have drawn up my opinion & had it copied & transmitted much sooner. The judiciary have been
                            so much elevated above every other department of the goverment, by the fashion & I may add the folly of the times, that
                            it seems dangerous to question their omnipotence. But the period has arrived when this Colossal power, which bestrides the
                            Legislative & Executive authorities, should be reduced to its proper limits. What is the best remedy for the existing
                            evils I will not pretend to say. To procure the equal & impartial execution of the laws upon all persons, is yet a
                            desideratum in our Goverment.
                        Our Counsel at Richmond have acted like men & have acquitted themselves with honor. But it is in vain to
                            struggle against wind & tide. The current on the bench was irresistible. I have some faint hopes he will be committed
                            & sent on in custody to Kentucky for trial. If so ought not an honest Marshall independent of Burr’s influence to be
                            appointed? We could then have an indictment found against him in that District & by this means, have Burr taken there
                            should it be thought adviseable. I beleive the whole country are convinced of his guilt, & express their conviction on
                            the subject, as freely as if Burr had been found guilty by the jury. A few of the Federal leaders may feign a contrary
                            opinion, but it is all affectation. Tho’ the sentiment of the public be fixed, is not something more due to the country.
                            In Kentucky the presiding judge would not be so pliant & accommodating. There is a delicacy, that has weighed with me.
                            In Kentucky the Court has been new modelled & a judge appointed by us since the offence has been committed. But on the
                            other hand they have acted without any regard to decency.
                        Upon casting up all the newspaper accounts from England relative to this country they appear to be fairly
                            balanced. They are so contraditory, as to afford no data, from which to form an opinion. My present impression is, that
                            they will lower their flag. The ministry will be compelled by the people to yeild to our just demands of redress. The
                            pamphlet containing a sketch of the rejected treaty, will do great service to yourself & your administration tho it was
                            published with a view to the British I long to see the treaty at large before the American people.
                        Your favor enclosing Col. P. Reeds letter was duly received. He was summoned to repel some attack which Genl.
                            Wilkinson expected Major Bruff would, at the instance of Burr, make on his character.
                        The death of Genl. Muhlenberg causes an important vacancy. You will, no doubt, be inundated with
                            applications. I understand Mr. Graaf has been warmly recommended by the Federal merchants. Timeo Danaos &c
                            applies strongly to them. Gen. Steel a very honest man & a sincere friend to the cause I have heard spoken of as a
                            candidate for the office. It will be difficult to avoid giving some offence, where so many, are so anxious, for the birth.
                            Were I to mention a person at this crisis it would be Duane, but I will not presume to recommend as I am not perhaps
                            sufficiently informed on the subject.
                        Mrs. Rodney was confined about a week ago with her ninth child (a girl) she has been since very unwell. As
                            soon as I can possibly leave her, I shall set off for Washington & indeed am ready at present but for her situation.
                            This shall not however detain me a moment if my presence is of any consequence. From the Federal divisions, there is some
                            prospect of Mr. Dickinson’s success I remain Dr. Sir 
                  Yours Vey Sincey. & affecy.
                        
                            C A. Rodney
                     
                        
                    